Citation Nr: 0012362	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an arachnoid cyst, 
benign, with essential postural tremor, also claimed as 
secondary to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1969, and 
from January 1991 to May 1991, with interim Reservist duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  A congenital disorder manifested by a benign arachnoid 
cyst with postural tremor disorder clearly and unmistakably 
preexisted service and there is no evidence that it underwent 
an increase in basic pathology during service.

2.  Competent evidence that the veteran currently has 
residuals of Agent Orange and chemical exposure in service, 
in the form of a benign arachnoid cyst with postural tremor, 
has not been submitted.


CONCLUSION OF LAW

The claim for service connection for an arachnoid cyst, 
benign, with essential postural tremor, also claimed as 
secondary to herbicide and chemical exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

Additionally, where a veteran served for 90 days or more 
during a period of war and a chronic disease, to include an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, the chronic disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1999).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1999) are also satisfied:  Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1999).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  The Secretary has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 59 
Fed. Reg. 341-46 (1994); see also 64 Fed. Reg. 59232-59243 
(1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, 
including squamous cell carcinoma.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Id.  Medical evidence is required, however, to show 
a relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999); Robinette v Brown, 
8 Vet. App. 69, 75 (1995).

Service medical records show that there were no complaints 
of, diagnosis of or treatment for an arachnoid cyst during 
the veteran's first period of active duty.  He was clinically 
evaluated as normal for neurologic purposes upon separation 
examination in May 1969.  A pertinent abnormality was noted 
on a reservist examination in April 1990.  Therein, clinical 
neurologic evaluation revealed that the veteran had tremor on 
intention.  In the summary of defects section, the examiner 
wrote "probable familial tremor." 

Service personnel records show that the veteran was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal, during 
his first tour of duty.  His specialty was that of a medical 
laboratory specialist.  His primary specialty during his 
second tour of duty was hospital corpsman.  

Post service records include private medical records, VA 
medical records, Social Security Administration records, 
including the medical evidence relied on therein, and the 
veteran's contentions on appeal. 

In June 1990, the veteran was seen at VA for examination 
relating to possible exposure to Agent Orange.  No 
information regarding tremors was provided.  

In October 1991, the veteran was seen at VA for tremor in his 
right arm and hand.  The veteran reported having had the 
tremor for many years, and upon return from Desert Storm he 
was advised to have the tremors checked.  In November 1991, 
he underwent a neurology examination and the impression was 
essential tremor.  Follow-up evaluations were provided by VA 
from 1992 until 1996.  A diagnosis of essential tremor was 
rendered by a VA neurologist, Dr. Mead in June 1996.  For the 
remainder of 1996, and until November 1997, the veteran was 
seen by this neurologist for follow-up purposes.  In November 
1997, the tremor involved the head and both upper 
extremities, and it was markedly worse with anxiety.  

On May 1, 1998, private physician Dr. Eswara, a neurologist, 
wrote a letter on the veteran's behalf to a physician at the 
Office of Temporary Disability and Assistance.  It was noted 
that the veteran presented for neurological evaluation of his 
shaking.  Finger-nose-finger coordination showed significant 
intentional tremor, more so on the right side compared to the 
left side.  Some tremor question was noted in the right lower 
extremity.  The veteran had difficulty with the heel-to-toe 
walking, and he did not use any assistive devices to 
ambulate.  In the discussion section, the physician stated 
that, from available information, the veteran had essential 
tremor, possibly familial, which seemed to be progressive 
causing significant problems and associated reactive 
depression; and the veteran could not be gainfully employed.  

On May 28, 1998, the veteran underwent a series of 
examinations and tests.  The general medical examination 
revealed a diagnosis of essential tremors, by history.  

The neurological examination was done by Dr. Mead, and it 
revealed that there was no family history of tremor or other 
neurologic illness.  The veteran reported having marked 
difficulty doing any fine motor activity or any sustained 
activity of any kind because of limitation with tremor that 
involved both upper extremities, right greater than left, and 
to a lesser extent, his head and voice.  The examiner stated 
that the veteran's neurologic examination was quite 
unremarkable both for in cognitive testing, cranial nerve 
examination, motor examination and sensory examination; the 
only prominent finding was a course tremor of the head which 
was evident at all times.  The examiner noted that it was 
also present in the voice.  With intention, there was marked 
tremor of the upper extremities, right greater than left, 
that was clearly worse with anxiety and it limited motor 
performance.  The VA examiner's impression was:  

Essential/postural tremor in the absence of a family 
history that is severe and disabling to the point where 
he is unable to perform any normal motor function for 
any period of time without limitation.

Because of the asymmetric nature of the tremor, the VA 
neurologist proceeded with a brain imaging study of the 
veteran.  In June 1998, a computed tomography of the head was 
performed prior to and following the injection of contrast.  
The impression was of a large, approximately 4.3 x 2.8 
centimeter sharply demarcated cystic mass...and the 
differential diagnosis was arachnoid (leptomeningeal) cysts, 
which was a benign, congenital, intra-arachnoid lesion filled 
with cerebrospinal fluid.  

In a final report, a different VA medical doctor, who was a 
Forensic Physician, provided commentary about the brain scan.  
By history, it was noted that the veteran developed tremors 
in his upper limbs in service, which became steadily worse 
and debilitating.  He stated that it was noted that their 
asymmetry prompted further investigation which revealed a 
benign cyst in the lining of the left hemisphere of his 
brain.  The physician opined that:

Such cysts are usually congenital (i.e. present from 
birth) expanding slowly during life, generally remaining 
undiscovered unless they become large enough to give 
rise to symptoms.  The greater severity of this 
patient's tremor on the body side opposite from the 
brain hemisphere bearing the cyst supports the 
contention that the cyst and the tremors are causally 
related....With reasonable medical certainty, this 
veteran's cyst is congenital.  

The neurologic diagnosis was arachnoid cyst, benign, large, 
in region of left temporal cerebral lobe.  

Records from the Social Security Administration show that the 
veteran is in receipt of disability payments for essential 
tremors.  Many of the associated medical records were 
duplicates of VA treatment records, or were not pertinent to 
the issue on appeal.  

The veteran reports that he worked as a medical laboratory 
specialist during his first period of active duty, and that 
he worked in the morgue and performed autopsies on returning 
soldiers killed in Vietnam.  The veteran contends that he 
developed a benign arachnoid cyst, with essential postural 
tremor, as a result of his exposure to chemical agents and/or 
other parasitic elements in service.  The representative 
argues that the benefit of the doubt should be afforded the 
veteran in this case.  

The Board has reviewed the record in its entirety and 
determines that service connection is not warranted in this 
instance, as the veteran has not presented a well grounded 
claim, on either a presumptive or direct basis.  On a 
presumptive basis, the Board looks to whether the veteran 
developed a disability for which service connection is 
presumed due to exposure of herbicides, such as Agent Orange, 
in service; or whether a disability manifested during the 
applicable one year regulatory presumptive following service 
separation.  On a direct basis, the Board determines whether 
service connection is warranted based on an incurrence in 
service, and whether, in the veteran's case, there was 
aggravation of a pre-existing disorder during service.  

The record shows that he veteran served in Vietnam, as a 
laboratory specialist, but that he has not been diagnosed 
with any of the disabilities entitled to presumptive service 
connection under 38 C.F.R. § 3.309(e) based on exposure to 
herbicides.  Just because the veteran had service in Vietnam, 
does not mean exposure to Agent Orange may be presumed.  See 
38 C.F.R. § 3.307(a)(6).  Rather, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  McCartt v. West, 12 Vet. 
App. 164 (1999); 38 U.S.C.§ 1116 (a) (3) (West 1991).  The 
Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  Id.  Prior to McCartt, VA 
incorrectly presumed exposure to Agent Orange if the veteran 
had service in Vietnam.  Now, that presumption is afforded 
the veteran only if he also has one of the regulatory 
enumerated conditions.

Because there is no evidence that the veteran has developed 
an enumerated disease, the Board cannot determine that the 
veteran in this case has presumptive in-service exposure to 
herbicides.  In this case, there is no competent evidence of 
any diseases subject to presumptive service connection as a 
result of exposure to Agent Orange.  38 C.F.R. §§ 3.307, 
3.309; 61 Fed. Reg. 57586-57589.  For example, there is no 
competent evidence that the veteran's neurological disorder 
is peripheral neuropathy, one of the enumerated diseases 
subject to presumptive service connection.  On a presumptive 
basis, the claim is not well grounded.  

Again, a disease need not be specifically mentioned in the 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  However, while the Court has found that while a 
disorder need not have been present or diagnosed in service, 
there still must be a nexus between a current disorder and 
military service; even if first diagnosed after service, on 
the basis of all of the evidence of record.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Ultimately, the 
medical evidence of record does not indicate the requisite 
nexus between an inservice disease and any currently claimed 
disorder.  See Caluza, 7 Vet. App. 498.  

On a direct basis, the veteran has also not presented a well 
grounded claim because the condition claimed has been found 
to be a congenital defect, which is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

Again, regulations provide that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
The record in this case shows that there has been no finding 
by a competent medical provider that a neurological disorder, 
in the form of an arachnoid cyst, with essential postural 
tremor, was aggravated in service.  Rather, the VA examiner 
in May 1998 opined, with reasonable medical certainty, that 
the type of cyst the veteran has on his brain is a congenital 
condition which preexisted service; that it expanded slowly 
during his lifetime; and that the cyst causes the symptom of 
tremors.  Thus, the Board finds that the veteran's current 
arachnoid cyst disorder with postural tremor clearly and 
unmistakably preexisted service, and that the presumption of 
soundness is therefore rebutted.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.

Having found that the veteran's disorder preexisted service, 
the Board notes that a preexisting disease or injury will be 
considered to have been aggravated by active service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
was due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  The Court, in Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991), specifically 
indicated that the question to be answered is whether the 
underlying condition, rather than merely the symptoms, 
increased in severity.  While the veteran was seen in October 
1991, within a few months of service separation, the post-
service medical evidence contains no convincing evidence of 
an increase in disability in service as to the veteran's 
tremors.  Under 38 C.F.R. § 3.306(b), aggravation of a 
preexisting condition may not be conceded, where, with 
consideration of all evidence of the disability prior to, 
during, and subsequent to service, the condition underwent no 
increase in severity during service.  Having considered the 
evidence in concert with the post-service evidence, the Board 
finds that aggravation of the veteran's preexisting 
congenital neurological condition may not be conceded here.

The Board has also considered the case of Miller v. West, 11 
Vet. App. 345 (1998), but finds that this case would also not 
help the veteran's claim.  In Miller, although a preexisting 
condition was noted in the veteran's separation examination, 
it was not supported by additional medical evidence.  In the 
instant matter, however, the veteran's disorder has been 
found by a medical professional to have preexisted service.  
The contemporaneous notation in service in April 1990, was 
that the tremors, which are symptoms of the cyst disease, 
were probably familial.  There is also no competent evidence 
that any current disability relating to the veteran's 
neurological disorder represents other than the natural 
progression of the disability over time.  Thus, even if the 
presumption of soundness had not been rebutted, there is no 
competent medical evidence to establish any increase in 
severity of the veteran's preexisting disorder beyond natural 
progression.  The May 1998 opinion of record indicates that 
the cyst expanded slowly during the veteran's lifetime, and 
that such cysts generally remaining undiscovered unless they 
become large enough to give rise to symptoms.

The Board further finds that the veteran's claim is not well 
grounded due to the absence of a nexus between any current 
manifestation of disability, or increased disability, and 
service or conditions that have been deemed to warrant 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.

The Board has also considered the applicability of 38 C.F.R. 
§ 3.303(b) as to whether the claim is well grounded.  Savage 
v. Gober, supra.  While the veteran may be competent to 
describe the manifestation of symptoms associated with his 
congenital disorder, such as the shaking of his extremities, 
he is not competent to link those manifestations with a 
specific disability or increase in disability, and thus link 
a current disability to service and/or Agent Orange exposure 
with lay evidence of continuity or chronicity.  

The veteran also claims that his neurological disorder could 
have resulted from chemicals he was exposed to in the 
laboratory setting in service, or from working on autopsies 
of combat soldiers.  As a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the veteran has 
expressed his opinion that his tremor disability is related 
to his service, by exposure to Agent Orange, or otherwise he 
does not meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting his own lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Hasty v. West, 13 Vet. App. 230, 233 (1999) (unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form the basis of a well-grounded claim) 
citing Grottveit, 5 Vet. App. at 93.  

As the veteran has not presented a plausible claim showing 
that the current arachnoid cyst with essential postural 
tremor was incurred in service as a result of exposure to 
Agent Orange, other herbicides or chemicals, or that is was 
aggravated in service, the claim is not well grounded and 
must be denied.  38 U.S.C.A. § 5107.

Additionally, it is noted that the RO's adjudication of the 
claim on the merits does not constitute prejudicial error.  
Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 611; 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is harmless 
if it does not change the resolution of appellant's claim).  
That is, when the Board addresses in a decision a question 
that had not been addressed by the RO, as in this case, the 
question of whether the claim is well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the veteran has not met the 
threshold obligation of submitting a well-grounded claim.  
Meyer v. Brown, 9 Vet. App. 425 (1996).

Lastly, as the veteran has not submitted a well-grounded 
claim for service connection for an arachnoid cyst with 
postural tremors, including as secondary to AO exposure, the 
doctrine of reasonable doubt does not apply.



ORDER

The veteran not having submitted a well grounded claim of 
service connection for an arachnoid cyst, benign, with 
essential postural tremor, also claimed as secondary to 
herbicide and chemical exposure, the appeal is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

